Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-16 are currently pending and have been addressed below.

Examiner’s Comment
“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-16, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

12.	Claim 1, is directed to “a distributed wireless network comprising: …; a blockchain network…” A network is not one of the four category statutory classes of 
network
n. A group of computers and associated devices that are connected by communications facilities. A network can involve permanent connections, such as cables, or temporary connections made through telephone or other communication links. A network can be as small as a local area network consisting of a few computers, printers, and other devices, or it can consist of many small and large computers distributed over a vast geographic area.
13.	Dependent claims 2-16 are also rejected as they depend from claim 1.

Claim Rejections - 35 USC § 112

14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 6, 10-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
16.	Claim 2 recites “wherein the plurality of processing units… forms a merchant layer…” 
	Claim 6 recites “… are configurable for operation in a variety of radio spectrums”
	Claim 10 recites “… provide autonomous active self-interference cancellation” 
	Claim 11 recites “… a beamforming network that performs time-space adaptive processing… to optimally equalize a multipath channel to enhance… and eliminates interference… by directing spatial nulls… of all interfering terminal broadcast radio forming a beam peak… of the desired terminal broadcast radio” 
	Claim 12 recites “… support at least one of fixed, mobile, and IoT services” 
	Claim 15 recites “… has been configured as an attachment…”
	The Specification does not provide the algorithm or steps/procedure for performing these function in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended it to be performed. See MPEP § . 

Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

18.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid
IPXL
19.	Claim 1 is directed to “a distributed wireless network, comprising: a plurality of wireless communication units, each communication unit having: a processor: a memory having a cryptocurrency bank; and an adaptive antenna array capable of using a non-line-of-sight propagation channel; a plurality of wireless base stations, each wireless base station having: a processor; an adaptive antenna array capable of using a non-IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005).
20.	Dependent claims 2-16 are also rejected as they depend from claim 1.

Katz
21.	Claims 2-3, 5-6 and 15, are directed to “a distributed wireless network, comprising: a plurality of wireless communication units, each communication unit having: a processor: a memory having a cryptocurrency bank; and an adaptive antenna array capable of using a non-line-of-sight propagation channel; a plurality of wireless base stations, each wireless base station having: a processor; an adaptive antenna array capable of using a non-line-of-sight propagation channel, wherein the adaptive antenna array and an adaptive antenna array of a wireless communication unit of the plurality of wireless communication units form at least one communication link; and an claim 2 recites “a processing unit dedicated…”, claim 3 recites “… are configured…”, claim 5 recites “… native to the distributed wireless network”, claim 6 recites “… are configurable for operation in a variety of radio spectrums”, claim 15 recites “… has been configured…” Therefore, the claims are indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed structure (e.g. a processor, a memory, an adaptive antenna, etc.), or when a user or entity performs the recited acts (e.g. “a processing unit dedicated”, “are configured”, “native to the distributed wireless network”, etc.). See MPEP 2173.05(p) II; In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).

Lyell
22.	From Ex Parte Lyell-“A claim is single and is either for a process or product. If the claim were divisible, one part would be for a process and the other for a manufacture and it might be in danger of being held void for ambiguity. An applicant for a patent may separately claim a patentable process and a patentable product, but cannot properly cover them both in one claim. They are proper subjects of separate and distinct claims” (emphasis added) Merrill v. 1 Bann & Ard, 55 and 94 US 568 and 24 L ed 235 ; Goodyear v. Rubber Co., 2 Cliff 371 and 76 US 788 and 19 L ed 566 ; Durand v. Schulze, 61 F819). Claims 1, 2, 7, 9-12, are rejected as the claims are directed to multiple statutory categories.  Evidence that the claim is drawn to a product include the recitation of: claim 1 “a plurality of wireless communication units having a processor; a claim 1 is drawn to a process includes: claim 1 recites “wherein the processor in a communication unit of the plurality of communication units sends… wherein the processor in the wireless base station… sends… wherein each network mining computer receives … decrements… grants…, wherein the blockchain network sends…, wherein the wireless base station… sends… , and wherein the processor… decrements…” And also, evidence to support a position that the claims 2, 7, 9-12,  are drawn to a process includes: claim 2 recites “wherein the plurality of processing units… forms a merchant layer…”, claim 7 recites “wherein the adaptive antenna of the wireless communication unit… and the adaptive antenna array of the wireless base station… operate… in an unregulated part of the radio spectrum”, claim 9 recites “wherein the adaptive antenna of the wireless communication unit… and the adaptive antenna array of the wireless base station… communicate… ”, claim 10 recites “wherein the adaptive antenna of the wireless communication unit… and the adaptive antenna array of the wireless base station… provide…”, claim 11 recites “wherein the adaptive antenna of the wireless communication unit… and the adaptive antenna array of the wireless base station… include a beamforming network that performs…”,  claim 12 recites “wherein the adaptive antenna of the wireless communication unit… and the adaptive antenna array of the wireless base station… support at least one fixed, mobile and IoT services” In light of this conflicting evidence, a person of ordinary skill in the art claims 1, 2, 7, 9-12,  to be drawn to either a product or process.
23.	Dependent claims 2-16 are also rejected as each depend on claim 1.

Rembrandt
24.	Claims 11 and 13, are directed to “a distributed wireless network, comprising: a plurality of wireless communication units, each communication unit having: a processor: a memory having a cryptocurrency bank; and an adaptive antenna array capable of using a non-line-of-sight propagation channel; a plurality of wireless base stations, each wireless base station having: a processor; an adaptive antenna array capable of using a non-line-of-sight propagation channel, wherein the adaptive antenna array and an adaptive antenna array of a wireless communication unit of the plurality of wireless communication units form at least one communication link; and an Internet communication switch; a blockchain network”. However, claims 11 and 13 also recite functionality not attributed to the claimed structure (e.g. claim 11 recites “… interfering terminal broadcast radio forming a beam peak…” claim 13 recites “… provides… since Internet access requires decrementing…”).
	Therefore, the claims are indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed structure (e.g. a processor, a memory, an adaptive antenna, etc.), or when the functionality not attributed to the claimed structure is used (e.g. “interfering terminal broadcast radio forming a beam peak”, “since Internet access requires decrementing”) See MPEP 2173.05(p) II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016); See also MasterMine Software, Inc. v. Microsoft Corp., 124 USPQ2d 1618 (Fed. Cir. 2017).


Conclusion
25. 	The prior art made of record and not relied upon is considered pertinent to the
applicant’s disclosure.
US 2007/0110058 A1 - Seong Jin Park, discloses - Internet protocol address allocation method using base station and mobile terminal, and system therefor.
US Pat. 10834238 B2, Hinds, discloses - Blockchain management using a device in a wireless telecommunication system.
US 2006/0045246 A1, Pettinelli, discloses - Billing and payment method for networks incorporating long latency in their systems architectures.
US Pat. 7076555 B1, Orman et al., discloses - System and method for transparent takeover of TCP connections between servers.
US 2018/0262388 A1, Johnson et al., discloses – Remote Device Deployment.
US 2020/0120458 A1, Aldana et al., discloses – Methods and Devices for Vehicular Radio Communications.
US 2019/0180237 A1, Mattingly et al., discloses - Systems and Methods for Delivering Merchandise using A Network of Unmanned Aerial Vehicles. 
US 20170053249 A1- Tunnell et al., discloses - Electronic Crypto-currency Management Method and System.

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-
1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685